Title: From John Adams to Stephen Higginson, 14 July 1789
From: Adams, John
To: Higginson, Stephen



Sir
New York, July 14, 1789

I received your favor of the 4th of this month, but not till the impost bill was enacted and published. In the progress of that law, through the several branches of the legislature, the arguments in favor of a drawback on rum were insisted on by several members of each house. But I think it was not shewn with sufficient evidence, nor explained with so much precision as I expected how it would affect the exportation of that article, to Africa, the baltick, and east Indies. This is an affair of calculation, if the price without a drawback is so high, that a freight cannot be made and a reasonable profit and still leave the adventurer at liberty to produce it at market at a price that will bear the competition with gin, brandy, and west India rum, the exportation will be lessened, if not annihilated. This however was not shown and proved if it can be proved, the merchants and Manufacturers interested in the business should address a petition to the President, Senate and House of Representatives stating the fact, and praying a redress. The contest about molasses was very sharp and long contested and the senate on some questions pretty equally divided. I took as much pains as I thought was justifiable and more than I expected would have been excused; but no more could be done than you see.
Give me leave to congratulate you on you marriage, and present my compliments to your lady. / In great haste I am &c &c 
John Adams